Case 2:17-cv-03387-ES-MAH Document 454 Filed 09/10/19 Page 1 of 2 PagelD: 15987
Case 2:17-cv-03387-ES-MAH Document 413 Filed 07/30/19 Page 1 of 2 PagelD: 15694

SAU L E W | N G William C. Baton

Phone: (973) 286-6722

A R N ST E [ N Fax: (973) 286-6822

whbaton@saul.com

& L EH R we www.sauLcom

 

 

July 30, 2019
VIA ECF

The Honorable Michael A. Hammer, U.S.M_J.

United States District Court

MLL. King, Jr. Federal Bldg. & Courthouse, Room 4040
350 Walnut Street

Newark, New Jersey 07102

Re: Celgene Corporation v. Hetero Labs Limited, et al.
Civil Action No. 17-3387 (ES{MAH) (consolidated)

Dear Judge Hammer:

This firm, together with Quinn Emanuel Urquhart & Sullivan, LLP and Jones Day,
represents plaintiff Celgene Corporation (“Celgene”) in the above-captioned consolidated matter.

We write on behalf of all parties regarding certain issues related to the expert declaration
filed with Defendants’ Markman Response Brief (D.I. 386) (“Macfarlane Declaration”).
Because Dr. Macfarlane was disclosed for the first time with Defendants’ responsive brief,
Celgene would not have had an opportunity to rebut the declaration. Accordingly, Celgene and
Defendants met and conferred and agree that Celgene can depose Dr. Macfarlane regarding the
testimony in his declaration, and the parties can thereafter submit supplemental briefing
addressing the Macfarlane Declaration, as set forth below:

¢ August 23,2019: Celgene shall depose Dr. Macfarlane;

e September 11,2019: Celgene shall submit a six (6) page Supplemental
Responsive Markman Brief addressing: (i) Dr. Macfarlane’s deposition; (ii) the
Macfarlane Declaration; and (iii) the corresponding portions of Defendants’
Markman Response Brief (D.I. 385); and

e September 11,2019: Defendants shall submit a three (3) page Supplemental
Responsive Markman Brief addressing solely Dr. Macfarlane’s deposition.

If this agreement and schedule meet with Your Honor’s approval, we respectfully request
that Your Honor sign and enter the below form of endorsement.

One Riverfront Plaza, Suite 1520 « Newark, NJ 07102-5426 » Phone: (973) 286-6700 « Fax: (973) 286-6800

DELAWARE FLORIDA [LLINOIS MARYLAND MASSACHUSETTS NEW JERSEY NEW YORK PENNSYLVANIA WASHINGTON, DC
A DELAWARE LIMITED LIABILITY PARTNERSHIP
Case 2:17-cv-03387-ES-MAH Document 454 Filed 09/10/19 Page 2 of 2 PagelD: 15988

Case 2:17-cv-03387-ES-MAH Document 413 Filed 07/30/19 Page 2 of 2 PagelD: 15695

Hon. Michael A. Hammer, U.S.M_J.
July 30, 2019
Page 2

Thank you for Your Honor’s kind attention to this matter.

Respectfully yours,

Wi ttkiann CA dar

William C. Baton

cc; Hon. Esther Salas, U.S.D.J. (via ECF)
All Counsel (via e-mail)

 
